DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 08/15/2022 have been considered for examination.

With regard to the claim objections, Applicant’s arguments filed 08/15/2022 in view of the amendments have been fully considered and are persuasive. Thus, the claim objections have been withdrawn. 

With regard to the 112(b) rejections, Applicant’s arguments filed 08/15/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112(b) rejections have been withdrawn. 

With regard to the 103 rejections, Applicant’s arguments filed 08/15/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 21-23, 27, 29 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No. 2015/0334650) in view of Min et al (US Publication No. 2016/0381638).

Regarding claim 21, Park teaches, a wireless communication terminal communicating wirelessly [FIGS. 5-8; ¶0048, STA2 communicating wirelessly (further see ¶0051, using a standard wireless communication method such as IEEE 802.11 and a low power wireless communication method such as ASK or FSK)], the terminal [FIGS. 5-8; ¶0048, STA2] comprising: 
a wireless transceiver [FIGS. 5-8; ¶0048-0051, main radio/IEEE 802.11 radio of STA2] for transmitting and receiving a signal modulated by a first modulation method [FIGS. 5-8; ¶0048-0051, for transmitting and receiving DATA, CTS o-r ACK signals modulated by a modulation method according to IEEE 802.11 (i.e., first modulation method)] and receiving a signal modulated by a second modulation method [FIGS. 5-8; ¶0048-0051, receiving a wake-up packet modulated by FSK/ASK (i.e., second modulation method)] different from the first modulation method [FIGS. 5-8; ¶0048-0051, different from the modulation method of the standard communication protocol IEEE 802.11]; and 
a processor [FIG. 2; ¶0032, processor 191], 
wherein the processor [FIG. 2; ¶0032, processor 191] is configured to: 
receive, in a doze state that transmitting and receiving the signal modulated by the first modulation method is off [FIGS. 5-8; ¶0048-0051, note that the wake-up packet is received when the STA2 is in sleep/doze state where STA’s main radio is powered off], a wake-up packet from a base wireless communication terminal [FIGS. 5-8; ¶0048-0051, receive a wake-up packet from STA1/AP] by using the second modulation method [FIG. 6; ¶0048-0051, by using a modulation method of FSK/ASK (i.e., second modulation method)], 
wake-up based on the wake-up packet from the doze state [FIGS. 5-8; ¶0048-0051, wake-up the main radio/IEEE 802.11 radio upon receiving the wake-up packet from the sleeping state], and 
maintain a state being able to receive a signal modulated by a modulation method [FIGS. 5-8; ¶0040, 0048-0051, (STA2) is in a state being able to receive a wake-up payload/packet or DATA frame (i.e., signal) modulated by either a lower power communication method of FSK or ASK or a standard communication method according to IEEE 802.11 (i.e., signal modulated by a modulation method)] until the wireless communication terminal completes a successful frame exchange with the base wireless communication terminal for the first time after the wake up by using the first modulation [FIGS. 5-8; ¶0048-0051, until the STA2 completes exchanges of DATA, CTS or ACK signals (i.e., frame(s)) with the STA1/AP for the first time after the wake up by the modulation method according to IEEE 802.11 (i.e., first modulation method)].   
	Although Park teaches, maintain a state being able to receive a signal modulated by a modulation method equal to or later than a time point at which the wake-up packet is received until the wireless communication terminal completes a successful frame exchange with the base wireless communication terminal for the first time after the wake up by using the first modulation method, Park does not explicitly teach (see, emphasis), maintain a “Wake-up radio (WUR) awake” state being able to receive a signal modulated by the “second” modulation method until a particular time point, and after the particular time point, turn off a function for receiving the signal modulation by the second modulation method.
However, Min teaches, maintain a “Wake-up radio (WUR) awake” state being able to receive a signal modulated by the “second” modulation method until a particular time point [FIG. 2; ¶0017-0018, LP-WUR which is in an ON state will be turned off after (i.e., maintains the WUR awake) the main radio is turned on and fully functional (i.e., particular time point; note that “the main radio being turned on and fully functional” of Min is analogous to the claimed “the wireless communication terminal completing a successful frame exchange with the base wireless communication terminal by using the first modulation method” since “the main radio fully functional” can be determined from a determination that the main radio completes a successful frame exchange”)], and after the particular time point, turn off a function for receiving the signal modulation by the second modulation method [FIG. 2; ¶0017-0018, LP-WUR which is in an ON state will be turned off after the main radio is turned on and fully functional].

It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Park with the teachings of Min since such a modification would have involved the mere application of a known technique where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 22, Park in view of Min teaches, all the limitations of claim 21 as set forth above, and Park further teaches, wherein the successful frame exchange represents the wireless communication terminal is in an awake state in which transmission and reception using the first modulation method are capable [FIGS. 5-8; ¶0048-0051, exchanges of DATA, CTS or ACK signals (i.e., frame(s)) represents the STA2 is in a state in which transmission and reception using a modulation method according to IEEE 802.11 (i.e., first modulation method) are capable].  

Regarding claim 23, Park in view of Min teaches, all the limitations of claim 21 as set forth above, and Park further teaches, 
transmit an awake frame to the base wireless communication terminal [FIG. 6; ¶0049, (STA2) transmits clear-to-send (CTS) frame (i.e., awake frame; note that CTS frame indicates that wake-up payload was received correctly and STA2’s main radio/IEEE 802.11 radio is ready to receive a packet) to STA1/AP (i.e., base wireless communication terminal)] by using the first modulation method [FIG. 6; ¶0049, by using a modulation method according to IEEE 802.11; note that the CTS frame is transmitted in accordance with IEEE 802.11 technologies (see, ¶0049)], and 
receive an awake response frame in response to the awake frame from the base wireless communication terminal [FIG. 6; ¶0049, (STA2) receives DATA (i.e., awake response frame) in response to the CTS frame from the STA1/AP] by using the first modulation method [FIG. 6; ¶0049, by using a modulation method according to IEEE 802.11; note that the DATA frame is transmitted in accordance with IEEE 802.11 technologies (see, ¶0049)], and 
wherein the awake frame indicates a frame to be transmitted at the first by using the first modulation method after the wake-up [FIG. 6; ¶0049, the CTS frame is a first frame to be transmitted by using a modulation method according to IEEE 802.11, after the main radio wakes up].  

Regarding claim 27, Park in view Min teaches, all the limitations of claim 21 and particularly, the processor is further configured to transmit the awake frame to the base wireless communication terminal by using the first modulation method and wherein the awake frame indicates a frame transmitted by using the first modulation method at the first after the wake-up as set forth above in claim 23. 
Further, although Park teaches, maintain a state [FIGS. 5-8; ¶0040, 0048-0051, (STA2) is in a state being able to receive a wake-up payload/packet or DATA frame (i.e., signal) modulated by either a lower power communication method of FSK or ASK or a standard communication method according to IEEE 802.11 (i.e., signal modulated by a modulation method)] until the awake frame is transmitted [FIGS. 5-8; ¶0048-0051, until a the DATA frame (i.e., ASK response frame) is received], Park does not explicitly teach (see, emphasis), maintain a “Wake-up radio (WUR) awake” state until a particular time point.
However, Min teaches, maintain a “Wake-up radio (WUR) awake” state until a particular time point [FIG. 2; ¶0017-0018, LP-WUR which is in an ON state will be turned off after (i.e., maintains the WUR awake) the main radio is turned on and fully functional (i.e., particular time point; note that “the main radio being turned on and fully functional” of Min is analogous to the claimed “the awake frame being transmitted” since “the main radio fully functional” can be determined from a determination that the main radio receives the awake frame)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Park with the teachings of Min since such a modification would have involved the mere application of a known technique where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 29, Park in view of Min teaches, all the limitations of claim 27 as set forth above and further teaches, “the processor is further configured to: receive an awake response frame in response to the awake frame from the base wireless communication terminal, by using the first modulation method” as set forth above in claim 23 and “maintain the Wake-up radio (WUR) awake state until the awake frame is received” as set forth above in claim 27. Thus, claim 29 is rejected at least based on a similar rational applied to claims 23 and 27.  

Regarding claim 35, claim 35 is rejected at least based on a similar rational applied to claim 21. 

Regarding claim 36, claim 36 is rejected at least based on a similar rational applied to claim 22.

Regarding claim 37, claim 37 is rejected at least based on a similar rational applied to claim 23.

Regarding claim 38, Park in view Min teaches, all the limitations of claim 37 as set forth above. 
Further, although Park teaches, maintain a state [FIGS. 5-8; ¶0040, 0048-0051, (STA2) is in a state being able to receive a wake-up payload/packet or DATA frame (i.e., signal) modulated by either a lower power communication method of FSK or ASK or a standard communication method according to IEEE 802.11 (i.e., signal modulated by a modulation method)] until the awake frame response is transmitted [FIGS. 5-8; ¶0048-0051, until a the DATA frame (i.e., ASK response frame) is received], Park does not explicitly teach (see, emphasis), maintain a “Wake-up radio (WUR) awake” state until a particular time point.
However, Min teaches, maintain a “Wake-up radio (WUR) awake” state until a particular time point [FIG. 2; ¶0017-0018, LP-WUR which is in an ON state will be turned off after (i.e., maintains the WUR awake) the main radio is turned on and fully functional (i.e., particular time point; note that “the main radio being turned on and fully functional” of Min is analogous to the claimed “the awake response frame being received” since “the main radio fully functional” can be determined from a determination that the main radio receives the awake response frame)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Park with the teachings of Min since such a modification would have involved the mere application of a known technique where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No. 2015/0334650) in view of Min et al (US Publication No. 2016/0381638) and further in view of Kim et al (US Publication No. 2019/0349857) and further in view of Yucek et al (US Publication No. 2014/0098725). Kim claims priority of US Provisional Application No. 62/431,832 (hereinafter, “Kim (US Prov.)”) filed on 12/09/2016, thus Kim is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 01/16/2017.

Regarding claim 25, although Park in view of Min teaches, all the limitations of claim 21 as set forth above, and Park further teaches, wherein the wake-up packet triggers a wake-up of a plurality of wireless communication terminals including the wireless communication terminal [FIGS. 5-8; ¶0049, the WUR payload/packet triggers a wake-up of STA2 (i.e., wireless communication terminal)], transitioning a state of the wireless communication terminal to be in an awake state in which transmission and reception using the first modulation method are capable after receiving the wake-up packet [FIGS. 5-8; ¶0049, (wake up circuitry) of STA2 wakes up main radio/IEEE 802.11 radio; note that the STA2 being capable of transmitting and receiving using the modulation method according to IEEE 802.11 after receiving the wake-up payload/packet to wake up the main radio],  
wherein the processor [FIG. 2; ¶0032, processor 191] is further configured to: 
perform at least one subsequent operation after receiving the wake-up packet [FIGS. 5-8; ¶0049, performs wake-up the main radio and exchanges frames of CTS/DATA/ACK (i.e., subsequent operation) after receiving the wake-up payload/packet],
Park in view of Min does not explicitly teach (see, emphasis), 
wake-up packet triggers a wake-up of a plurality of wireless communication terminals, 
receive maximum PCR transition delay information indicating the longest time among a PCR transition delay of each of the plurality of wireless communication terminals, 
perform at least one subsequent operation based on the information,
the PCR transition delay indicates a time required for transitioning a state.
However, Kim teaches, wake-up packet triggers a wake-up of a plurality of wireless communication terminals [FIG. 28; ¶0214-0218, broadcast WUR packet triggers a wake-up (PCR-on) of a plurality of STAs] (see Kim (US Prov., pages 23-24),
receive information indicating a time associated with a PCR transition delay of a corresponding one of the plurality of wireless communication terminals [FIG. 28; ¶0214-0218, (each STA) receives a wake-up completion time (WCT) (i.e., information) associated with each PCT wake-up/transition delay, the WCT indicates a time at which STAs receive a WUR and should end a wake-up procedure or duration from an end of the WUR packet (i.e., PCR transition delay) and is configured in consideration of wake-up delay of a corresponding STA] (see Kim (US Prov., pages 23-24)),
perform at least one subsequent operation after receiving a wake-up packet based on the information [FIG. 28; ¶0214-0218, (each STA) wakes up after receiving the WUR packet is received based on the WCT information] (see Kim (US Prov., pages 23-24)),
the PCR transition delay indicates a time required for transitioning a state [FIG. 28; ¶0214-0218, the WCT indicates a time at which STAs receive a WUR and should end a wake-up procedure or duration from an end of the WUR packet (i.e., PCR transition delay) indicates a time required for each STA to transition to awake state] (see Kim (US Prov., pages 23-24)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Park in view of Min by including “wake-up packet triggers a wake-up of a plurality of wireless communication terminals, receive information indicating a time associated with a PCR transition delay of a corresponding wireless communication terminal, perform at least one subsequent operation based on the information, the PCR transition delay indicates a time required for transitioning a state“ as taught by Kim because it would provide the system of Park in view of Min with the enhanced capability of allowing the system to reduce unnecessary power consumption [¶0203 of Kim] (see Kim (US Prov., page 21)).
Although Park in view of Min and Kim teaches, receive information indicating a particular time associated with a PCR transition delay of a corresponding one of the plurality of wireless communication terminals, as set forth above, Park in view of Min and Kim does not explicitly teach (see, emphasis), receive maximum PCR transition delay information indicating the longest time among a PCR transition delay of each of the plurality of wireless communication terminals.
However, Yucek teaches, receive maximum PCR transition delay information indicating the longest time among a PCR transition delay of each of the plurality of wireless communication terminals [FIGS. 4A-4B and 5B; ¶0048, 0062 and 0087-0090, (each STA/DEV) receives transmission condition table 450 including maximum recovery time of STA (i.e., PCR transition delay; note that: the STA of Yucek has at least one primary connectivity radio; the recovery time indicates a time period from a sleep state to an awake state (i.e., transition delay) (further see ¶0048); and the transmission condition table 450 includes at least one maximum/longest recovery time value among recovery times of the plurality of STAs]. 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Park in view of Min and Kim by including “receive maximum PCR transition delay information indicating the longest time among a PCR transition delay of each of the plurality of wireless communication terminals“ as taught by Yucek because it would provide the system of Park in view of Min and Kim with the enhanced capability of allowing the system to reduce unnecessary power consumption [¶0023 of Yucek].

Regarding claim 39, claim 39 is rejected at least based on a similar rational applied to claim 25.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No. 2015/0334650) in view of Min et al (US Publication No. 2016/0381638) and further in view of “Overall MAC procedure for WUR”, IEEE 802.11-16/1445r1, November 08, 2016 (hereinafter, “IEEE”) and further in view of Li et al (US Publication No. 2019/0320388).

Regarding claim 28, Park in view of Min teaches, all the limitations of claim 27 as set forth above. 
Further, although Park further teaches, “the processor is further configured to receive a wake-up packet from the base wireless communication terminal by using the second modulation method” as set forth above in claim 22 and further teaches, during a predetermined on-duration from a start time point of a period [FIG. 6; ¶0049, during a duration (see FIG. 6, from 620 to 630) (i.e., one-duration) where STA2 receives the wake-up payload/packet and start of the wake up payload, the duration being from a starting point (see, 620 of FIG. 6) of a period (e.g., from 620 to 660)], a time point at which the awake frame is transmitted [FIG. 6; ¶0049, a time point (640) at which the CTS frame is transmitted], a time point at which the on-duration expires [FIG. 6; ¶0049, a time point (630) at which the duration for receiving the wake-up payload/packet ends], and the on-duration indicates a duration of maintaining the state according to the period [FIG. 6; ¶0049, the duration (from 620 to 630) indicates a duration where the STA2/low-power circuitry is ON-state (i.e., state); note that the duration is defined within (i.e., according to) the period)], and Park in view of Min teaches, “maintain the Wake-up radio (WUR) awake state until a time point “as set forth above in claim 21, Park in view of Min does not explicitly teach (see, emphasis), maintain the state to an earlier time point among a time point at which a frame is transmitted and a time point at which the on-duration expires. 
	However, the features, maintain a state to an earlier time point between two time points as recited in a communication standard, IEEE 802.11.
In particular, IEEE teaches, maintain the Wake-up radio (WUR) awake from when the wake-up packet is received to an earlier time point among a time point at which a frame is transmitted and a time point at which an on-duration expires [slide 8; figure (as annotated above), maintain ON-state of STA1 WUR (i.e., maintain a Wake-up radio (WUR) awake from when the WUR packet (see, figure in slide 8, left WUR) is received to a time point t2 (see annotated figured as above) which is an earlier time between a time point at which a probe request/frame is transmitted and the time point t2 at which the ON-state of STA1 WUR ends].	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of maintaining the Wake-up radio (WUR) awake from when the wake-up packet is received to an earlier time point among a time point at which a frame is transmitted and a time point at which an on-duration expires, as taught by IEEE in the system of Park in view of Min, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.
Further, Park in view of Min and IEEE does not explicitly teach (see, emphasis), a predetermined duty cycle period. 
However, Li teaches, a predetermined duty cycle period indicates a period in which the wireless communication terminal transitions to the WUR awake packet state [FIG. 3; ¶0088, an awake window indicates a period in which WLAN module is in an awake mode being able to receive a signal; note that in order for the WLAN module to be in an awake mode, the module needs to be transitioned to the awake mode].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Park in view of Min and IEEE by including “predetermined duty cycle period“ as taught by Li because it would provide the system of Park in view of Min and IEEE with the enhanced capability of allowing the system to control and reduce power consumption of a mobile terminal [¶0088 of Li].

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No. 2015/0334650) in view of Min et al (US Publication No. 2016/0381638) and further in view of “Overall MAC procedure for WUR”, IEEE 802.11-16/1445r1, November 08, 2016 (hereinafter, “IEEE”) and further in view of Kim et al (US Publication No. 2019/0349857).

Regarding claim 30, although Park in view of Min teaches, all the limitations of claim 22 as set forth above, and Park further teaches, “waking-up based on the wake-up packet” as set forth above in claim 22, and Park further teaches, the processor [FIG. 2; ¶0032, processor 191] is further configured to maintain a state capable of transmitting and receiving by using the first modulation method at least for a time [FIGS. 5-8; ¶0040, 0048-0051, (STA2’s main radio/IEEE 802.11) is in a state capable of transmitting CTS/ACK frames and receiving DATA frame by using the modulation method according to IEEE 802.11 (i.e., first modulation method) at least for a time duration (from 630 to 660)], and transitioning a state of the wireless communication terminal to be in an awake state in which transmission and reception using the first modulation method are capable after receiving the wake-up packet [FIGS. 5-8; ¶0049, (wake up circuitry) of STA2 wakes up main radio/IEEE 802.11 radio; note that the STA2 being capable of transmitting and receiving using the modulation method according to IEEE 802.11 after receiving the wake-up payload/packet to wake up the main radio], Park in view of Min does not explicitly teach, “waiting for reception of the request frame” from waking-up based on the wake-up packet.
	However, the features, waiting for reception of a request frame from waking-up based on wakeup packet, as recited in a communication standard, IEEE 802.11.
In particular, IEEE teaches, waiting for reception of a request frame from waking-up based on wakeup packet [slide 5; figure, STA1/802.11 waits for reception of RTS frame (i.e., request frame) from waking up based on WUR packet/wakeup packet].	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of waiting for reception of a request frame from waking-up based on wakeup packet, as taught by IEEE in the system of Park in view of Min, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.
	Further, Park in view of Min and IEEE does not explicitly teach (see, emphasis), the predetermined time is calculated based on a PCR transition delay.  
	However, Kim teaches, a predetermined time is calculated based on a PCR transition delay [FIG. 28; ¶0214-0218, wake-up completion time (WCT) is configured in consideration of wake-up delay of a corresponding STA] (see Kim (US Prov., pages 23-24))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Park in view of Min and IEEE by including “a predetermined time is calculated based on a PCR transition delay“ as taught by Kim because it would provide the system of Park in view of Min and IEEE with the enhanced capability of allowing the system to reduce unnecessary power consumption [¶0203 of Kim] (see Kim (US Prov., page 21)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469         

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469